Citation Nr: 1548954	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  15-18 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI) (claimed as residuals, head concussion).

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

4.  Entitlement to an effective prior to September 30, 2010 for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and June 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The April 2012 rating decision granted service connection for tinnitus and assigned a 10 percent rating, effective September 30, 2010.  The June 2013 rating decision denied service connection for a TBI and for an eye disorder.  Thereafter, jurisdiction was transferred to the RO in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show current residuals of a TBI suffered in service.  

2.  The Veteran is in receipt of the maximum schedular rating for tinnitus and the evidence does not warrant referral for extraschedular consideration.

3.  On June, 10, 2009, the Veteran's petition to reopen the claim of service connection for tinnitus was received.  The previous denial was confirmed and continued in a February 2010 rating decision.  

4.  On September 30, 2010, less than one year after the February 2010 rating decision, the Veteran filed a claim of service connection for tinnitus. 
CONCLUSIONS OF LAW

1.  The criteria for service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2015).

3.  The criteria for an effective date of June 10, 2009 for the grant of service connection for tinnitus have been met.  38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The tinnitus claims stem from the initial grant of service connection.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

Turning to the service connection claim adjudicated herein, VA's duty to notify was satisfied through a letter dated in October 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have not been obtained and are unavailable.  In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2015).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of records unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i)-(iv) (2015).

Here, the RO received negative responses to records requests in October 2011 and May 2012 from the Personnel Information Exchange System (PIES).  Thereafter, a memorandum of formal finding of unavailability of service treatment records was issued in April 2013.  The memorandum detailed all efforts made to obtain the records.  The RO also contacted the Veteran in April 2013 regarding the unavailability of service medical records.  

All relevant post-service treatment records and reports identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in connection with his service connection claim on appeal.  This examination is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he suffered a traumatic brain injury during military service.  He further asserts that due to concussions and trauma to the head during military service, he suffers from memory loss, sleep problems, flashback to wartime incidents and periodic fits of depression and anger. 

In a statement received in September 2013, the Veteran reported that while training as a tank crewman and gunner, the muzzle blast from a round fired from a tank cannon caused a concussion and deafness.  He further stated that while stationed in Korea he served as a gunner and there were numerous times when explosions caused concussions.  The appellant noted that in one incident, he had taken cover at the base of a burial mound at the top a hill when a heavy mortar round struck the top of the mound causing shrapnel to hit his head.  He stated that it caused a concussion and left him stunned and deaf for several days.  He also stated that he suffered a concussion after being knocked approximately 10 feet off the top of a tank.  Finally, he mentioned that he was assaulted in service, where he was hit in the head several times.

The Veteran was afforded a VA examination in May 2013.  At that time, he reported that he was blown off a tank in May 1953 and fell an estimated 10 feet.  However, he denied loss of consciousness or confusion associated with the fall.   He noted that he was "shook up" following the incident.  He further reported that shrapnel hit his helmet at that time, but it did not cause loss of consciousness or alteration in consciousness.  He mentioned that he was diagnosed with "shock" following the incident.  The Veteran stated that a few months prior to the incident, a mortar shell explosion landed 3 feet from him while he was at the base of a hill fixing a telephone wire alone.  Most of the fragments from the mortar went over him, but some hit his helmet.  He reported that he suffered a concussion, felt dizzy and could not hear for 3 days.  The appellant denied loss of consciousness, but stated that he was confused and scared.  He described the confusion as "not knowing what to do."  He denied loss of consciousness or alteration of consciousness with these events.  

The Veteran denied headaches, seizures, trouble with smell or taste and use of a cane or walker.  He reported that he forgot a lot, which included forgetting names and places.  He stated that the memory problem began after service.  The examiner noted that in a letter written by the Veteran, he noted "... heard trauma resulting in sleeplessness, memory loss, flashbacks to wartime incidents and periodic fits of depression and anger..."

On assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI, there were no complaints of impairment of memory, attention, concentration or executive functions, the claimant's judgment was normal, social interaction was routinely appropriate, he was always oriented to person, time place and situation and his motor activity, consciousness and visual spatial orientation were normal.  Additionally, there were no subjective symptoms or neurobehavioral effects and the appellant was able to communicate by speech and written language.  He was also able to comprehend spoken and written language.  There were also no subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI.

The examiner noted the Veteran's report of an event where he had confusion after a mortar shell explosion.  However, it was not clear that the Veteran suffered a concussion as he described more emotional distress after the explosion and an eye injury, rather than alteration of consciousness or concussive symptoms.  The appellant reported having dizziness at that time, but when asked to describe the dizziness, he identified emotional symptoms.  Further, the appellant did not describe loss of consciousness or alteration in consciousness with the other events reported.  The examiner determined that there was no evidence of residuals of TBI.  He also noted that he Veteran continued to work successfully as an accountant.  

Based on a review of the evidence, the Board finds that the criteria for service connection for a TBI have not been met.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  In this regard, the weight of the evidence does not show any current residuals of a TBI.  The Veteran has reported a number of in-service head injuries.  While the Board finds the appellant competent and credible to report the in-service incidents, the post-service medical evidence does not demonstrate that he has any current residuals of a head injury.  Specifically, the March 2013 VA examiner determined that there was no evidence of residuals of a TBI.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a TBI have not been met.  38 C.F.R. § 3.303.

The Board acknowledges the Veteran's reported symptoms of his TBI, to include anxiety and sleep impairment.  However, such symptoms have been attributed to his service connected-posttraumatic stress disorder and not considered to be residuals of a TBI.  See May 2014 VA Examination Report and June 2014 Rating Decision

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a TBI must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

II.  Initial Increased Rating for Tinnitus

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran's service-connected tinnitus is currently rated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260.  He contends that a higher rating is warranted.  Specifically, in the July 2010 notice of disagreement (NOD), he asserted that a disability rating in excess of 10 percent was warranted because tinnitus affected both ears. 

Under Diagnostic Code 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award an increased rating nor separate schedular evaluations for tinnitus in each ear, thus the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's tinnitus are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Lastly, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his tinnitus has rendered him unemployable.  As such, Rice is inapplicable to this case.\




III.  Earlier Effective Date 

Generally, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

The Veteran contends that he is entitled to an effective date prior to September 30, 2010, for an award of service connection for tinnitus.  Specifically, he asserts that the effective date should be April 19, 2006, the date the initial claim of service connection for tinnitus was received.

In this case, the initial claim of service connection for tinnitus was considered and denied by the RO in an October 2006 rating decision.  The Veteran was notified of the decision in correspondence dated in November 2006.  He filed a timely notice of disagreement in May 2007.  Thereafter, a statement of the case was issued in August 2007.  In January 2008, the Veteran filed a formal appeal.  However, in correspondence dated in July 2008, the RO determined that the appeal was untimely as it was not received within one year of notification of the denial of service connection or within 60 days from the August 2007 statement of the case.  The Veteran appealed the determination of the timeliness of his substantive appeal.  In an August 2010 decision, the Board determined that the substantive appeal was untimely.  The appellant filed a Motion to Reconsider the Board's August 2010 decision, however, it was denied by the Board in December 2010.  

On June 10, 2009, the Veteran filed a petition to reopen the claim of service connection for tinnitus.  The denial of service connection for tinnitus was confirmed and continued in a February 2010 rating decision.

Thereafter, in correspondence received on September 30, 2010, the Veteran submitted a claim of service connection for a number of injuries, to include injuries sustained during battle in Korea.  In correspondence dated in October 2010, the VA requested that the Veteran provide specific names of disabilities that were considered to be "injuries sustained in battle."  In an October 2010 statement, the Veteran reported that tinnitus was a problem related to his combat service.  Following a November 2010 VA examination, service connection for tinnitus was granted in an April 2012 rating decision, effective September 30, 2010.

After careful consideration of the evidence, the Board finds that an effective date of June 10, 2009 for the grant of service connection for tinnitus is warranted.  In this regard, the Veteran filed a petition to reopen the claim of service connection for tinnitus on June 10, 2009, which was denied in a February 2010 rating decision.  Thereafter, on September 30, 2010, the appellant filed a claim of service connection for tinnitus.  As the September 30, 2010 claim was filed within one year of the February 2010 claim, the Board finds that the claim can liberally be construed as a notice of disagreement, thus, the February 2010 rating decision was not final.  As such, the Veteran's claim of service connection for tinnitus remained open since June 10, 2009, the date the petition to reopen was received by the RO, until final disposition in the April 2012 rating decision.  Accordingly, an earlier effective date of June 10, 2009 for service connection for tinnitus is warranted.

The Board acknowledges the Veteran's statement that the effective date for the award of service connection for tinnitus should be April 19, 2006, the date the initial claim of service connection for tinnitus was received.  As noted above, the initial claim of service connection was denied in an October 2006 rating decision.  Although the Veteran filed a timely notice of disagreement, he did not submit a timely substantive appeal and there was no new and material evidence received during the appeal period.  As such, the October 2006 rating decision became final.  Thus, the date of filing of the initial claim of service connection is not applicable to the assignment of the effective date in this case.  The evidence shows the date of receipt of the claim to reopen was on June 10, 2009.  As such, an effective date prior to June 10, 2009 is not warranted.  

In light of the foregoing, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to an effective date for the award of service connection for tinnitus of June 10, 2009, the date his petition to reopen the previously denied claim of service connection for tinnitus was received by VA.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

Entitlement to service connection for a TBI is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

An earlier effective date of June 10, 2009 for the award of service connection for tinnitus is granted.  


REMAND

The Veteran asserts that he has an eye disability that is due to military service.  He was afforded a VA examination in May 2013, at which time diagnoses of epiretinal membrane, vitreous degeneration, and cataracts were noted.  The examiner determined that the epiretinal membranes were more likely than not due to the degeneration of the vitreous gel in the appellant's eyes and less likely than not due to any injury or concussion experienced in service.  He stated that the epiretinal membranes were not noted on examination in 2007 and were first noted in 2012.  The examiner further reported that there were associated changes in the vitreous gel of each eye, which was a known aging change that could lead to epiretinal membrane formation.  

While the examiner provided etiological opinions regarding the epiretinal membrane and vitreous degeneration, he did not provide an opinion as to the cataracts.  On remand, an addendum opinion should be obtained to determine the etiology of the diagnosed cataracts.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the examiner who conducted the May 2013 VA eye examination, or another appropriate VA provider if he is unavailable, to provide an addendum opinion.  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's senile cataracts is related to military service, to include in-service head trauma.  

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


